Upon the main question involved in this case we are bound by the decisions of the supreme court of the United States. InAmerican Express Co. v. Michigan, 117 U.S. 404, the facts were in every essential respect the same as those presented by this record. There the express company after the passage of the War Revenue Act, and in view of the duty thereby imposed upon all carriers of its class to issue a receipt bearing a one-cent stamp for every package received for transportation, had simply adopted a regulation requiring its customers to furnish or pay for the stamp in addition to the regular charge previously exacted for the same service. Precisely the same thing is shown to have been done by this defendant, and the error in our former opinion was caused by our failure to consider one of the allegations of the petitioner from which it clearly appears that the demand made upon him that he should furnish or pay for the stamp in addition to the regular charge, was not an arbitrary exaction in his individual case, but was merely the application to him of a rule universally applied to all shippers. This allegation leaves no room for *Page 507 
the assumption that the demand upon this petitioner for the one-cent stamp was one to be enforced or waived in individual cases, as the defendant might arbitrarily choose, but shows, on the contrary, that here, as in the Michigan case, the express company simply sought to shift the burden of the tax to the shipper by advancing its rates. This the supreme court of the United States plainly decides that the carrier may do, provided always the new rate is not unreasonable. As to this point — the reasonableness of the new rate — there is some difference between this case and the Michigan case. In that, case the answer alleged, and the motion for judgment on the pleadings admitted, that the new rate was reasonable, while here it is not shown whether the new rate is reasonable or not. As to this point, however, we are, I suppose, governed by the general rule that the burden of proof is upon the party seeking relief, and the petitioner, not having shown that the rate demanded for the carriage was unreasonable, must fail.
I concur in the judgment of reversal.